Citation Nr: 1232665	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  07-33 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a higher initial rating for residuals of left knee status post arthroscopic allograft reconstruction of the anterior cruciate ligament and partial lateral meniscectomy, rated 10 percent disabling.  

2.  Entitlement to a separate higher initial rating for limitation of motion of the left knee, rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active military service from February 1991 to December 1992 and from February 26, 2004 to February 25, 2005.  He also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), as a member of the Mississippi Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2006 and December 2010, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's left knee disability has been manifested by no more than slight instability; moderate instability and compensable limitation of motion are not shown.

2.  The Veteran's left knee disability is manifested by x-ray evidence of mild degenerative changes.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected residuals of left knee status-post arthroscopic allograft reconstruction of the anterior cruciate ligament and partial lateral meniscectomy based on a slight instability have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5257 (2011).

2.  The criteria for a rating in excess of 10 percent for service-connected limitation of motion of the left knee have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260-5003 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in March 2006, August 2006, and July 2007.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The March 2006 and July 2007 letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the holding in Dingess v. Nicholson, 19 Vet App 473 (2006). 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and VA treatment records have been obtained.  In addition, he has been provided with appropriate VA examinations in connection with his present claim.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Further, the RO has fully, or at a minimum substantially, complied with the Board's December 2006 and December 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required. 

The Board notes that the Veteran's Virtual VA eFolder is an extension of the paper file and has been reviewed.  

The Veteran seeks higher ratings for his service-connected left knee disability.  Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

In the June 2006 rating decision on appeal, the Veteran was granted service connection for status-post arthroscopic allograft ACL reconstruction and partial lateral meniscectomy of the left knee and assigned a 10 percent disability rating under Diagnostic Codes 5299-5259.  In a December 2011 rating decision, the RO granted a separate 10 percent rating for limitation of motion of the left knee under Diagnostic Codes 5260-5003.  

The Veteran complains that his left knee disability is manifested by symptoms of chronic pain, limitation of motion, stiffness, locking, popping, and frequent giving out of the knee.  The medical evidence of record does show that the Veteran's symptoms concerning the left knee include instability and degenerative changes.  Therefore, the Board finds it is more appropriate to rate the Veteran's left knee disability under Diagnostic Codes 5257 and 5003.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability, and a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

The Board finds that a disability rating higher than 10 percent is not warranted for instability of the left knee.  The medical evidence demonstrates that there was no objective evidence of instability during VA treatment in June 2008 and his knee was described as "rock solid" during March 2011 VA treatment.  In addition, the April 2011 VA examination revealed anterior and posterior drawer sign, Lachman and McMurray's testing were negative.  However, there is also medical evidence that the Veteran has instability as during March 2011 VA treatment the Veteran underwent a custom knee brace evaluation as he had issues with MCL and ACL instabilities and it was noted that his worn out knee brace was helpful when he exercised.  The Veteran also complained in correspondence of record that his knee would frequently give out.  Therefore, the Board finds that a 10 percent disability rating is appropriate as the evidence does support a finding of instability associated with the Veteran's left knee disability, however, a rating higher than 10 percent is not warranted as instability testing during the April 2011 VA examination was negative and there is no indication that the Veteran had moderate instability or subluxation as he did not have laxity or incoordination on physical examination during either March 2006 and April 2011 VA examinations.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for application because Diagnostic Code 5257 is not predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

As for the current 10 percent rating assigned under Diagnostic Codes 5260-5003, the RO has rated the Veteran's left knee disability under Diagnostic Code 5260-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code may be read to indicate that limitation of flexion is the service-connected disorder, and it is rated as if the residual condition is traumatic arthritis under Diagnostic Code 5010.

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Veteran is currently in receipt of a 10 percent disability rating for degenerative joint disease under Diagnostic Codes 5260-5003.  Following a review of the record, the Board finds that a higher rating is not warranted for limitation of motion of the left knee.  The Veteran's range of motion during the March 2006 VA examination was 0 to 90 with pain on motion.  During the April 2011 VA examination, the Veteran's range of motion was 0 to 105 limited by pain with pain on movement without fatigue.  As such, a higher rating for limitation of motion is not warranted.

In assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or 5010, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  VAOPGCPREC 9-98.  During the March 2006 VA examination, the Veteran complained that his function decreased by 50 percent during flare-ups.  The examiner noted that additional limitation of function due to repetitive use or flare ups could not be determined without resorting to mere speculation.  However, the April 2011 VA examination showed that the Veteran did not have additional limitation of motion with repetitive range of motion and the examiner had considered pain when testing the Veteran's range of motion.  Although the examiner also stated that additional limitation of function due to flare ups could not be determined without resorting to mere speculation, as stated, limitation of function on repetitive use was considered.  The Veteran did complain that his function was affected during flare-ups during the March 2006 VA examination.  Even if the Board was to assume that the Veteran's complaint of a decrease in function by 50 percent meant that his range of motion was decreased by that amount, a higher rating would still not be warranted as that would result in a limitation of flexion to 45 degrees at worst.  The Veteran's extension has been normal throughout the appellate period and there is no indication that extension would be affected by functional loss.  Therefore, a higher rating based on functional impairment is not warranted.  

In an effort to afford the Veteran the highest possible disability rating, the Board has considered his left knee disability under all potentially appropriate diagnostic codes.  The Veteran has never demonstrated or been diagnosed with ankylosis of the knee, impairment of the tibia and fibula, or genu recurvatum (hyperextended knee).  Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, and 5263 are not for application.  

During VA treatment in June 2008, the Veteran reported symptoms of pain, popping and grinding; an MRI showed possible internal derangement of the left knee; and there was a small effusion.  Diagnostic Code 5258, however, is inapplicable as there is no evidence of dislocated semilunar cartilage.  Consideration of Diagnostic Code 5259 for symptomatic removal of semilunar cartilage is appropriate as the record reflects a history of ACL reconstruction with a titanium interference screw in the femur and a stainless steel screw with washer in the tibia and partial lateral meniscectomy of the left knee in 2004.  The Veteran's left knee is also considered "symptomatic" as he has chronic pain and instability.  However, in this case the Board notes that a separate rating for symptomatic removal of semilunar cartilage is not appropriate. 

The provisions of 38 C.F.R. 4.14 prohibit the evaluation of the same disability under various diagnoses, and provide that the evaluation of the same manifestations under different diagnoses is to be avoided.  Separate evaluations are, however, available when none of the manifestations of the disabilities at issue overlap.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  While on its face, removal of the semilunar cartilage would not overlap with the already compensated traumatic arthritis and instability, the symptomatology of these conditions does overlap.  Diagnostic codes 5010 and 5261 contemplate limitation of motion.  See VAOPGCPREC 9-98.  The Veteran's pain is also contemplated under the evaluation for arthritis under Diagnostic Code 5010.  The Veteran's instability is contemplated under Diagnostic Code 5257.  Because the symptomatology of the removal of semilunar cartilage overlaps with that of arthritis and instability, separate evaluations are prohibited under 38 C.F.R. § 4.14. 

In sum, the Board finds that the preponderance of the evidence is against a disability rating greater than 10 percent for instability and a separate rating of 10 percent for left knee degenerative joint disease.  

Extraschedular considerations

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that the rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  The Veteran's disability picture is contemplated by the rating schedule and he is currently employed, the assigned schedular evaluation for the service-connected left knee disability is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to a rating in excess of 10 percent evaluation for instability of the left knee is denied.

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


